u   -




                             HE    A~ORNEY             GENERAL
                                        0~   TEXAS




            Honorable   George H D Sh,eppard
            Comptrollerof     Public Accounts
            Austin,   Texas
        .
            Dear Sir:                          Oplnlon No. O-4682
                                               Rea Perlod of tlme”during      Which nine
                                                     months salary   approprWt1on.s  for
                                                     A. & M, College   may be expended 6

                            Your letter    of June 29th submits    the   following   ques-
            tion    for   an opinion   from this department.

                             “May any of the nine months salary  appro-
                   pr~iations   for the A. & M. College which were not
                   used in whole or In part during the period     of
                   time from September 15 to June I.5be expended
                   for the payment of salaries    for the period  of
                   time from June 15 to September l.”

                           The current Educational     Appropriation  Bill,  inthe
            approprlatlon     maae to A, & M. College,     provides  that certain
            salaries    for+ posftfons itemfzed    therefn   shall be for nlne months,
            The language of the Bill      is,  “salaries    (nlne months, except as
            indicated)    -”

                         These salary     items provided    for nine months au,thoriZed
            the college    to pay therefrom     to a person hfred to ffll       the place
            indicated   not to exceed the stated amount for nine months I ser-,
            vice D For the itemized       amounts, it Is contemplated       that the col-
            lege shall   secure nine months of service;         the college   might bLre
            a person to fill    the place for less than nine months, but k
            such case cannot pay for the service         rendered   for the lesser
            period a greater    amount out of t,his ftem than that which Ss ob-
            tained by dividing     the fraction    of the nine months for which ser-
            vice is rendered    into the to,tal nfne months itemized         approprfa-
            tion for the position     filled,

                           It is Important to note that the approprlatfon         bill
            does not specify       that these nine months appropriations      are to be
            expended during any particular        months of. the ffscal   year:‘.   In
            the absence of such provislon,        we are not authorized    to impose
            the requirement       that they must be expended durfng the period         ex-
            tending   from September 15th to June 15th”         Rather,  in t.he absence
            of leglslatlve      llmltatl.on  they are available   for expendi%re       jzl:?-
            ing any nine months of the fiscal        year.
                                                                                         .




Honorable    George    H. Sheppard,     page 2                O-4682


               It is true that at the time these appropriations               were
made the college      had for a number of years maintained            what is
known as the “long session ” of nine months extending               from Septem-
ber to June of the fiscal        year,    This session      was established,
not by legislative       enactment,    but by the order of the Board of
Directors    of the College,     pM%uant”to     the general     authority     con-
ferred upon them to govern and manage the~‘institution.                 R.C.S.,
Article   2613’. ~Ttiis authority      was not exhausted by Its exercise
in this instance;      the Board retained      the power, continuing         in
nature,   to change the terms or courses          of study of the institu-
tion as in its judgment might from time to time be necessary                    or
advisable   0 It is presum’ed, of couPse,         that   the Legislature      had
in mind at the time it made these appropriations               the fact that
the Board had the power under the laws end might find’ it neces-
sary to exercise      such authority     to change the’ terms and the
courses   of study in the Institution.          In the absence of an ex-
pression    of a clear    Intent to such effect        by the Legislature,       we
should~not     impute to the Legislature       the’ desire,    by its appropri-
ations,   to prevent the exercise        of this authority      by the Board.

               In view of the foregoing,       we believe     it was not the
intention     of the Legislature    to require     the expenditure      of the
nine months salary appropriations          only during the “long session”
as it existed     at the time the appropriation          bill  was passed.     We
hold that the purpose was to provide           salaries’for     employees   to ‘.
be’. hired for a period     of service    of nine months during the fiscal
year,    without  regard  to  the  period   or periods      of the fiscal   year
during which t~he nine months service          was rendered.

                 You are therefore     advised     that, where a nine months
salary appropriation          has not been used to pay for nine months
servfce      during the period     from September 15th to June Vjth, to
the extent of the number of months, or fraction                   thereof,      for
which ~no person was employed thereunder               during the long session,
the appropriat,ion       will be avallable       for expenditure        during the
period     from June 15th to September 1st.             Of course,      if a nine
months appropriat.ion         has not been ,sxhausted       even in part during
ththt;;y      ses~iop,   the result    will be that only two and one-half
             2*/9thsi   of the total     will nevertheless        remain availab,le
for expenditure        durlr,g the period     from June 15th to 3eptember
lst,    since only t.%!o and one-half        (23) months of service           can be
rendered      during that period L) In other words, for example, if a
nine months appropriation          for a particular        position     of $900.00
is not expended even in part during the long session,                      then from
June     15tn to September 1st there will be available                  for expendi-
ture from such appropri~ation          two and one-half        ninths     (2&/9ths)
thereof,      or $250 .OO a Payments out of the appropriation                 for ser-
vices    rendere% for one month may not exceed one-ninth                   of the ap-
propriation       or $100 .OO I Payments from such appropriation                  for
less than a month’s service           will be proportionally          limited.
--   -




         Honorable    George   H, Sheppard,     page   3                O-4682


                       We trust   that   the   foregoing      answers       your   inquiry.

                                                  Yours      very   truly

                                               ATTORNEYGENERALOF TEXAS



                                                  By s/R.W. Fairchlla
                                                        R.W. Fairchild
                                                        Assistant

         RWF:db:wc


         APPROVEDJUL 3, 1942
         s/Gerald C. Mann
         ATTORNEYGENERALOF TEXAS,

         Approved    Opinion   Committee   By s/&B         Chairman